J-S32031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ROBERT G. STRATTON                         :
                                               :
                       Appellant               :      No. 2004 MDA 2017


           Appeal from the Judgment of Sentence December 1, 2017
              in the Court of Common Pleas of Schuylkill County
              Criminal Division at No.: CP-54-SA-0000117-2017


BEFORE:      PANELLA, J., NICHOLS, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                                  FILED JULY 11, 2018

        Appellant, Robert G. Stratton, appeals from the judgment of sentence

imposed following his conviction for the summary offense of speeding.1 We

affirm.

        The relevant facts and procedural history of this case are as follows. On

August 4, 2017, the Pennsylvania State Police issued Appellant a traffic

citation for speeding. A magisterial district court found Appellant guilty on

September 20, 2017, and sentenced him to pay $139.00 in fines and costs.

        On October 3, 2017, Appellant filed a counseled notice of appeal from

the summary conviction in the trial court. The trial court issued an order on

October 19, 2017, scheduling a trial de novo for December 1, 2017.            On

November 3, 2017, Appellant submitted to the clerk of courts a pro se letter
____________________________________________


1   75 Pa.C.S.A. § 3362(a)(3).
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S32031-18



requesting a continuance of the December 1, 2017 trial due to his work

schedule.2 The trial court did not rule on the pro se request because Appellant

was represented by counsel.            It issued an order on November 8, 2017

returning Appellant’s letter to the clerk of courts. The order identified the

attorneys for Appellant and the Commonwealth so that they received notice

of the court’s action.

       On December 1, 2017, neither Appellant nor his counsel appeared for

trial. The trial court issued an order dismissing Appellant’s summary appeal

for his failure to appear, and entered judgment on the judgment entered by

the magisterial district court. This timely appeal followed.3

       Appellant raises one question for our review: “Whether the trial [c]ourt

abused [its] discretion by failing to consider and rule on Appellant’s request

to continue the hearing due to his inability to attend the hearing because the

request was . . . filed by Appellant himself and not his attorney?” (Appellant’s

Brief, at 3). He argues that his pro se request for a continuance of the de

novo trial was filed properly, and that the court should have ruled on it. (See

id. at 6-8). This issue merits no relief.

____________________________________________


2 Appellant addressed the letter to the clerk of courts and did not copy the
Commonwealth. The clerk time stamped it, made a docket entry reflecting
the date of receipt, and forwarded it to counsel and the court. (See
Appellant’s Letter to Clerk of Courts, 11/03/17, at 1; Summary Appeal Docket,
at 3; Appellant’s Brief, at 4, 6; Trial Court Opinion, 2/02/18, at 2).

3 Appellant filed a timely, court ordered concise statement of errors
complained of on appeal on January 22, 2018. The trial court entered an
opinion on February 2, 2018. See Pa.R.A.P. 1925.

                                           -2-
J-S32031-18



      We begin by noting:

      . . . The grant or denial of a motion for a continuance is within the
      sound discretion of the trial court and will be reversed only upon
      a showing of an abuse of discretion. An abuse of discretion is not
      merely an error of judgment; rather discretion is abused when the
      law is overridden or misapplied, or the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill will, as shown by the evidence or the record[.] . . .

Commonwealth v. Antidormi, 84 A.3d 736, 745 (Pa. Super. 2014), appeal

denied, 95 A.3d 275 (Pa. 2014) (citations and quotation marks omitted).

      With regard to pro se documents submitted by represented defendants:

             Our cases have consistently stated that no defendant has a
      constitutional right to hybrid representation, either at trial or on
      appeal.      Pennsylvania Rule of Criminal Procedure 576(A)(4)
      further states that when a represented defendant “submits for
      filing a written motion, notice, or document that has not been
      signed by the defendant’s attorney, the clerk of courts shall accept
      it for filing, time stamp it with the date of receipt and make a
      docket entry reflecting the date of receipt, and place the document
      in the criminal case file.” Pa.R.Crim.P. 576(A)(4). The Rule
      continues that “[a] copy of the time stamped document shall be
      forwarded to the defendant’s attorney and the attorney for the
      Commonwealth within 10 days of receipt.” Id.

Commonwealth v. Staton, 2018 WL 2372210, at *7 (Pa. filed May 24, 2018)

(case citation and some quotation marks omitted).

      Accordingly, pro se motions submitted while a defendant is represented

by counsel have no legal effect and are therefore legal nullities.            See

Commonwealth v. Williams, 151 A.3d 621, 623 (Pa. Super. 2016). “When

a counseled defendant files a pro se document, it is noted on the docket and

forwarded to counsel pursuant to Pa.R.Crim.P. 576(A)(4), but no further

action is to be taken.” Id.


                                      -3-
J-S32031-18



      Here, the trial court explained:

      . . . As [Appellant] and his counsel had been informed of the
      hearing date and no continuance request had been properly
      presented or granted, there was absolutely no reason to believe
      the ex parte letter sent to the Clerk of Courts Office from a person
      represented by counsel would be acceptable to and acted upon by
      the court.

(Trial Ct. Op., at 3).

      Upon review, we agree. Appellant had no right to hybrid representation,

and the pro se letter he submitted to the clerk of courts requesting a

continuance was a legal nullity. See Staton, supra at *7; Williams, supra

at 623. Therefore, the court properly declined to rule on the substance of the

continuance request. Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/11/2018




                                     -4-